Citation Nr: 0312419	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  95-41 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether an appeal was perfected with respect to the 
claims of entitlement to service connection for blepharitis 
of the left eye (claimed as swelling of the left side of the 
body), a gluteal abscess (claimed as body infection), 
temporal headaches, and focal seizures, all on a direct basis 
or under the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or under the 
provisions of 38 U.S.C.A. § 1151.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1977 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans. 
Louisiana.  In November 1999, the Board remanded the claims 
listed on the title page of this decision.  With respect to 
issue 1, the Board directed that action be taken to provide 
it with jurisdiction.  As for issue 2, the Board directed 
further evidentiary development.  


FINDINGS OF FACT

1.  Neither the appellant nor her representative filed an 
adequate and timely substantive appeal regarding the denials 
of entitlement to service connection for blepharitis of the 
left eye (claimed as swelling of the left side of the body), 
a gluteal abscess (claimed as body infection), temporal 
headaches, and focal seizures, all on a direct basis or under 
the provisions of 38 U.S.C.A. § 1151.  

2.  The total abdominal hysterectomy in August 1993 did not 
result in additional disability causally related to VA 
treatment.  

3.  The appellant's depression was initially noted during 
active service and is represented by a continuity of 
symptomatology following service.  


CONCLUSIONS OF LAW

1.  An appeal was not perfected on the issue of entitlement 
to service connection for blepharitis of the left eye 
(claimed as swelling of the left side of the body), a gluteal 
abscess (claimed as body infection), temporal headaches, and 
focal seizures, all on a direct basis or under the provisions 
of 38 U.S.C.A. § 1151, and the Board lacks jurisdiction to 
consider the issue.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302(b), 20.303 (2002).  

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of VA treatment in August 1993 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1995).  38 U.S.C.A. §§ 5103, 5103A (2002).  

3.  Depression was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113,5103, 5103A,  5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Jurisdiction over the Claims of
Service Connection for Blepharitis of the Left Eye, a Gluteal 
Abscess,
Temporal Headaches, and Focal Seizures

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The initial question in this case is whether the Board has 
jurisdiction to consider the issues.  As the Board noted in 
its November 1999 remand and in a letter to the appellant 
dated February 19, 2003, the RO denied the claims in a July 
1998 rating decision and notified the appellant of the 
determinations by letter dated August 8, 1998.  The RO 
included with the August 8, 1998, letter a VA Form 4107, 
Notice of Procedural and Appellate Rights, which informed him 
that he had to submit a notice of disagreement within one 
year of August 8, 1998, and that after VA provided him with a 
statement of the case, he could perfect the appeal by 
submission of a substantive appeal within one year of the 
rating-decision notice or within 60 days after issuance of 
the statement of the case, whichever was later.  The 
appellant filed a notice of disagreement, though the RO did 
not initially issue a statement of the case.  Pursuant to the 
Board's remand directives in November 1999, the RO issued to 
the appellant a statement of the case on December 29, 1999.  

To perfect this appeal, the appellant had to submit a 
substantive appeal within 60 days of the date of the 
statement of the case, or February 27, 2000.  In June 2002, 
nearly a year and a half after issuance of the statement of 
the case, the appellant filed a VA Form 9, Appeal to the 
Board of Veterans' Appeals.  The record does not show that VA 
received a request for more time to submit a substantive 
appeal.  The record includes several documents from the 
appellant or a representative before receipt of the June 2002 
substantive appeal - in December 1999, February 2000, and 
March, April, June, October, and November 2001 - that did not 
refer to or discuss these claims.  

The Board notified the appellant by letter dated February 19, 
2003, that the issue of adequacy and timeliness of her 
substantive appeal would be considered by the Board.  By this 
letter, the Board provided written notice to the appellant 
that it would consider whether the substantive appeal in this 
case was adequate and timely, and she was given an 
opportunity to present argument related to this issue.  See 
38 C.F.R. § 20.203 (2002).  That letter provided her notice 
of the regulations pertinent to the issues of adequacy and 
timeliness of substantive appeals, as well as notice of the 
Board's intent to consider these issues.  The Board's 
authority and obligation to assess its jurisdiction must be 
tempered by its obligation to assure that it does so in the 
first instance without prejudice to the claimant.  VAOPGCPREC 
9-99;  see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the appellant has had ample notice of applicable 
law and regulations, both prior to and in the course of the 
Board's consideration, and she has availed herself of the 
opportunity to testify on the issue and has presented written 
argument.  The Board may proceed to consider the threshold 
jurisdictional question.  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2002).  The 
appellant expressed disagreement with the RO's decision and 
filed a notice of disagreement.  The RO then issued a 
statement of the case.  The letter accompanying the statement 
of the case included information about the appellant's appeal 
rights and provided her with a VA Form 9, the instructions 
for which noted that her response should set out any alleged 
errors of fact or law made by the RO.  A claimant must timely 
file a substantive appeal to perfect an appeal. 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2002);  Roy v. 
Brown, 5 Vet. App. 554 (1993); but see Rowell v. Principi, 4 
Vet. App. 9 (1993) (RO has discretion to dismiss an appeal 
for failure to file timely substantive appeal but failure to 
file timely substantive appeal does not automatically 
foreclose appeal or deprive Board of jurisdiction).  The 
claimant personally, or his authorized representative, may 
file an appeal.  38 C.F.R. § 20.301(a) (2002).  

In this case, the appellant had 60 days following the 
December 29, 1999, statement of the case to file a 
substantive appeal.  38 C.F.R. § 20.302(b) (2002).  That 60-
day period expired on February 27, 2000.  The only documents 
received during this period were a statement from the 
appellant in December 1999 and two letters from a 
representative in February 2000, none of which discussed any 
errors of law or facts made by VA in adjudicating the claims 
here at issue.  Not until June 2002 was a VA Form 9 received 
that might, had it been timely filed, serve as a substantive 
appeal entrusting the Board with jurisdiction.  The appellant 
argued in her February 2003 submission that she had perfected 
an appeal with a VA Form 9 filed back in February 1995.  That 
document, though, perfected an appeal as to other issues, not 
the issues involved in this claim.  Therefore, an adequate 
and timely substantive appeal has not been filed with the 
denial of service connection for blepharitis of the left eye 
(claimed as swelling of the left side of the body), a gluteal 
abscess (claimed as body infection), temporal headaches, and 
focal seizures, all on a direct basis or under the provisions 
of 38 U.S.C.A. § 1151.  The application for appeal is not in 
conformity with the governing law, and the Board shall not 
entertain it.  38 U.S.C.A. § 7108 (West 2002).  

Because the Board cannot reach the merits of the claims, 
consideration of compliance with the Veterans Claims 
Assistance Act (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002)) with respect to providing 
notice and assistance to substantiate the claims is likewise 
beyond the Board's jurisdiction.  

II.  Service Connection for an Acquired Psychiatric Disorder

A.  Duty to Notify and Assist

The VCAA redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO has informed the 
appellant of the information and evidence necessary to 
satisfy her claim.  Beginning with a May 1995 letter, the RO 
has told her of the requirements under section 1151 and the 
general service connection elements.  In July 1998 and 
December 1999 statements of the case, and in subsequent 
supplemental statements of the case, the RO has listed the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  By a 
September 2002 letter, the RO informed her of the actions 
taken in this case, of the information VA had or would 
obtain, and the information or evidence she could provide.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has obtained pertinent service, VA, 
and private medical records concerning the claim, and has 
afforded the appellant examinations to assess the nature and 
etiology of the claimed psychiatric disorder.  The appellant 
has not identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

B.  Analysis

The appellant seeks service connection for an acquired 
psychiatric disorder on a direct basis or under the 
provisions of 38 U.S.C.A. § 1151.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  In order to establish service connection, 
either the evidence must show affirmatively that such a 
disease or injury was incurred in or aggravated by service, 
or statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  A veteran who has 90 days or more of 
wartime service may be entitled to presumptive service 
connection of a chronic disease, including psychosis, that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2002).  

The appellant filed her claim in January 1995.  At that time, 
38 C.F.R. § 3.358(c)(1), the implementing regulation, 
provided " [i]t will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith."  Section 3.358(b)(2) 
provided compensation would not be payable for the 
continuance or natural progress of disease or injuries.  
Section 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."  Id.  See 38 U.S.C.A. 
§ 1151 (West 1991) (in effect when appellant filed her claim, 
provides that when any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of his or her own willful misconduct, and such injury 
or aggravation resulted in additional disability or death, 
disability compensation was to be awarded in the same manner 
as if such disability, aggravation, or death were service 
connected).  

Thus, under the 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  The appellant's claim must be 
evaluated in light of these criteria.  Compare 38 C.F.R. 
§ 3.358 (1994) and Brown v. Gardner, 513 U.S. 115 (1994) 
(applicable to claims filed before March 16, 1995).  

Effective October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West 2002).  This amendment 
reversed Gardner, which held that a showing of negligence was 
not necessary for recovery under section 1151.  However, this 
change in the law is not applicable to the appellant's claim 
as it was filed before October 1, 1997.  See VA O.G.C. Prec. 
Op. No. 40-97 (Dec. 31, 1997) (holding that claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997 must be adjudicated under the provisions of section 1151 
as they existed prior to that date).  

The service medical records indicate that the appellant had a 
normal psychiatric clinical evaluation and no complaints of 
psychiatric difficulties when she entered service.  She was 
hospitalized for one day in January 1978 for depressive 
neurosis precipitated by pregnancy, and continued to exhibit 
depression through January 1980.  In January 1983 she was 
seen for evaluation of stress and adjustment disorder with 
situational problems in her unit.  In March 1986, depression 
was suspected when she complained of depression about "her 
situation," including spousal separation and a pending court 
martial.  A separation examination that month revealed a 
normal psychiatric clinical evaluation, with complaints of 
depression and excessive worry.  There were no complaints of 
nervousness, trouble sleeping, or suicidal ideation.  In 1986 
the appellant was administratively discharged secondary to 
various military problems, including being absent without 
leave, not showing respect to superiors or the colors, 
misplacement of monies, "tardiness, unproductivity, riding 
sick call, and indebtedness," financial problems, and being 
absent from formation.  

VA clinical records in August 1993 indicated that the 
appellant was anxious over VA procedures after audiology and 
gynecological evaluations.  

VA hospital records in August 1993 showed that the appellant 
underwent a total hysterectomy.  She complained of gas pain 
and pressure in her bowels for the previous 14 months.  A 
uterine mass was palpable, for which the hysterectomy was 
performed.  The discharge summary indicated that she 
tolerated the procedure without incident or infection and 
that her postoperative course was unremarkable, except for 
small temperature spikes.  Clinical record in September 1993 
indicated that the surgical wounds were well healed and 
without mass or tenderness, and that a psychiatric and 
personality evaluation was normal.  

In a January 1995 statement, the appellant alleged that VA 
was negligent during the August 1993 surgical procedure.  She 
argued that surgical thread was left inside her vagina and 
stomach, that the vaginal vault was scarred for life, that 
her bowels were damaged during the procedure when the 
surgical thread was removed.  She stated that she felt as if 
a needle was inside her stomach, which caused a sticking 
sensation.  She claimed that her vaginal vault scar 
prohibited her ability to have a normal sexual life and that 
her bowels were delayed in movement because the surgical 
thread resulted in a pinched nerve and damaged bowel 
function.  

A private physician reported in a February 1996 statement 
that the appellant had been followed since January 1994 for 
difficulties associated with a total abdominal hysterectomy, 
as well as fibrocystic breast disease.  The physician noted 
that he initially referred the appellant to a gynecologist 
for removal of some retained sutures from her hysterectomy.  
She had persistent post-menopausal-type symptoms, along with 
associated headaches and mood swings.  

Private clinical record in March 1996 and in March and 
October 1997 showed treatment for and assessments of anxiety.  

VA psychiatric examination in December 1997 included 
diagnoses of depression and anxiety.  The examiner noted that 
the appellant stated her problems began in 1983 and worsened 
when she had a hysterectomy.  

VA gynecological examination in December 1997 indicated that 
the appellant complained of scarring of the vagina that 
caused pain on the left side during intercourse.  These 
symptoms began in 1993 according to the appellant.  The 
diagnosis was status post total abdominal hysterectomy with 
bilateral salpingo-oophorectomy.  The appellant reported some 
complications of surgery that gave her pain during 
intercourse.  

VA clinical records from June 1997 to June 2001 indicated 
that the appellant claimed she was sexually harassed during 
her service.  The examiners noted the appellant had 
depression and anxiety, for which she was prescribed 
medications.  

In a June 2001 statement, the appellant indicated that she 
was sexually assaulted on the job and at her residence from 
1983 to 1986, when she was assigned to the 40th Postal 
Detachment in Germany.  In an October 2001 statement, she 
reported counseling for memory loss since the surgery in 
1993.  

Taking first the claim of compensation under section 1151, 
the additional disability to be the actual result of VA 
treatment, not merely coincidental therewith, the natural 
progress of VA treatment, or a necessary consequences of 
medical or surgical treatment.  Thus, compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).  The 
record, though, does not contain any indication (other than 
the appellant's allegations) that she acquired a psychiatric 
disorder as a result of the hysterectomy performed at a VA 
medical facility in August 1993.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (medical opinion requires 
demonstrable medical expertise).  VA hospital records that 
month indicated that she tolerated the procedure without 
incident or infection and that her postoperative course was 
unremarkable, except for small temperature spikes.  Clinical 
record in September 1993 indicated that the surgical wounds 
were well healed and without mass or tenderness, and that a 
psychiatric and personality evaluation was normal.  There was 
no indication of psychiatric symptoms resulting from the 
surgery.  Moreover, she had a history of depression and 
anxiety prior to the procedure, including in the days 
immediately before her surgery, and then after the procedure 
as well.  This indicates that any psychiatric symptoms were 
present before and after the procedure and were not causally 
related to the surgery.  Therefore, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to compensation under 
section 1151.  

As for her allegation that service connection should be 
established on a direct basis for an acquired psychiatric 
disorder, the record shows depression and anxiety during 
service.  Although the separation examination revealed a 
normal psychiatric clinical evaluation, the appellant did 
complain of depression at that time.  She was 
administratively discharged for a variety of military 
offenses, which provides an indication of emotional 
difficulties at the time of her separation.  Indeed, the 
service personnel records included argument on her behalf to 
the administrative board controlling her separation, to the 
effect that her command had not adequately addressed the 
emotional causes of her deteriorating performance.  
Thereafter, VA clinical records in August 1993 indicated that 
the appellant was anxious.  Although a VA clinical record in 
September 1993 showed a normal psychiatric and personality 
evaluation, private clinical records in March 1996 and in 
March and October 1997 showed treatment for and assessments 
of anxiety, and VA psychiatric examination in December 1997 
included diagnoses of depression and anxiety.  The examiner 
there noted that the appellant stated her problems began in 
1983.  In addition, VA clinical records from June 1997 to 
June 2001 indicated that the appellant had depression and 
anxiety.  From this evidence, the Board concludes that the 
appellant has a depressive disorder that manifested during 
service and continued after service.  Although the evidence 
does not include a specific medical opinion linking the post-
service findings of depression and anxiety to service, there 
is a continuity of symptomatology that supports service 
connection.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  It should be noted that the 
VA clinical records from June 1997 to June 2001 indicated the 
appellant's assertion she was sexually harassed during her 
service.  However, the record does not contain a diagnosis of 
post-traumatic stress disorder (PTSD) or other disorder 
specifically 


arising from a sexual trauma in service.  Instead, the 
evidence supports the claim of entitlement to service 
connection for an acquired psychiatric disorder, depression, 
on a direct basis.  


ORDER


The veteran having failed to perfect an appeal through filing 
of a timely and adequate substantive appeal, the claim to 
service connection for blepharitis of the left eye (claimed 
as swelling of the left side of the body), a gluteal abscess 
(claimed as body infection), temporal headaches, and focal 
seizures is dismissed.  

Compensation for residuals of  VA treatment in August 1993 
under the provisions of 38 U.S.C.A. § 1151 is denied.

Service connection for depression is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

